            Case 1:19-cv-07118-LJL Document 53 Filed 04/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              4/27/2021
                                                                       :
LINDA ROSI, et al.                                                     :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :    19-cv-7118 (LJL)
                  -v-                                                  :    19-cv-8284 (LJL)
                                                                       :   19-cv-10641 (LJL)
ROBERT FULCHER, et al.,                                                :   19-cv-10876 (LJL)
                                                                       :
                                    Defendants.                        :       ORDER
                                                                       :
---------------------------------------------------------------------- X



LEWIS J. LIMAN, United States District Judge:

        The above captioned cases comprise two pairs of consolidate actions, which are filed as
related. Specifically, case Nos. 19-cv-7118 and 29-cv-8284 are consolidated under the former
case number. See No. 19-cv-7118, Dkt. No. 17. Case Nos. 19-cv-10641 and 19-cv-10876 are
consolidated under the former docket number. See No. 19-cv-10641, Dkt. No. 8. These two
pairs of consolidated actions are filed as related.

       The cases consolidated under No. 19-cv-10641 have been stayed pending the Court’s
decision on the motion to dismiss in No. 19-cv-7118. See No. 19-cv-10641, Dkt. No. 11. The
Court decided the motion to dismiss on March 29, 2021. See No. 19-cv-7119, Dkt. No. 51.
Each of these cases was heretofore referred to Judge Cott for General Pretrial.

        IT IS ORDERED that the Orders of Reference referring the above captioned cases to
Judge Cott are hereby WITHDRAWN. The Clerk of Court is respectfully directed to terminate
the referral in each of these cases.

          IT IS FURTHER ORDERED that the stays in effect in No. 19-cv-10641, see Dkt. No. 11,
and No. 19-cv-10876, see Dkt. No. 9, are terminated. The Clerk of Court is respectfully directed
to lift the stays in those cases.

        IT IS FURTHER ORDERED that the Court will hold a joint Initial Pretrial Conference in
these related cases on May 13, 2021 at 11:00 a.m. by TELEPHONE CONFERENCE. At that
date and time the parties are directed to dial the Court’s teleconference line at: 888-251-2909
(access code: 2123101). By one week prior to conference, the parties are ORDERED to submit
to the Court a proposed Case Management Plan and Scheduling Order which will govern the
schedule in each of these actions. A template is available at https://www.nysd.uscourts.gov/hon-
lewis-j-liman. The proposed schedule in each pair of consolidated actions should be identical.
Parties should consult the Individual Practices for guidance on the matters to be discussed at the
          Case 1:19-cv-07118-LJL Document 53 Filed 04/27/21 Page 2 of 2




Initial Pretrial Conference and for the Court’s rules with respect to communications with
Chambers and other procedural matters.

        Any objection to proceeding on the same schedule in each of these cases should be filed
no later than April 29, 2021.

       SO ORDERED.

Dated: April 27, 2021                             __________________________________
       New York, New York                                    LEWIS J. LIMAN
                                                         United States District Judge




                                                    2
